Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for allowance is the prior art fail to teach determining reference data based at least partly on the first data, the reference data including at least a distribution of values of the usage of the computing resource over the first period of time; determining a value of a computing resource usage metric based at least partly on an amount of the increase in the usage of the computing resource over the second period of time and based at least partly on the reference data; and determining that a computing resource leak is occurring based at least partly on the value of the computing resource usage metric and a duration of the second period of time. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

Regarding claim 15, in combination with other limitations of the claims, none of the prior art of record teaches or suggests the combination of determining a value of a computing resource usage metric based at least partly on an amount of increase in the usage of the computing resource by the computing device over a second period of time and based at least partly on the reference 
CN 103873498 A discloses a cloud platform resource self-adaptive early warning method and system. The method comprises: a node management unit, according to a first preset period, acquiring various resource consumption data of a physical machine and each virtual machine and reporting to a resource analysis early warning server; the resource analysis early warning server, according to a second preset period, analyzing the various resource consumption data and predicting the various resource consumption data of the physical machine and each virtual machine at each acquisition point in the future; monitoring the operation load of the physical machine in real time, and if the operation load exceeds an early warning threshold, acquiring the various resource consumption 

EP 2911060 A1 discloses a method for determining a leak of a program running resource is provided, including: collecting program running resource usage at least once within each program running resource usage period, where the number of times of collecting program running resource usage is the same within each program running resource usage period, and the program running resource usage period is a period that is set according to a periodicity law of program running resource usage; for any two program running resource usage periods, determining a difference value between program running resource usage collected each time within the latter period and program running resource usage collected for a corresponding sequence number within the former period, where a time difference between time when collection is performed each time within the latter period and start time of the latter period and a time difference between time when collection is performed for a corresponding sequence number within the former period and start time of the former period fall within a preset range; and determining whether there is a leak of a program running resource according to a difference between the total number of difference values greater than 0 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862